           Case 1:19-cv-02313-EGS Document 8 Filed 05/18/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARCUS GASKINS                               :

       Plaintiff,                            :

v.                                           :       Case No. 19-2313 (EGS)

PHIL HAGER, et al.                           :

       Defendants.                           :

*      *       *      *       *      *       *       *     *       *      *       *      *

                       DEFENDANTS’ SUPPLEMENTAL BRIEFING
                         IN SUPPORT OF MOTION TO DISMISS

       COME NOW the Defendants, Phil Hager, Gregorio Africa, and Sherri Dickerson, by and

through undersigned counsel, and pursuant to this Court’s May 11, 2020 Order for Supplemental

Briefing and states for cause to this Honorable Court:

                                         BACKGROUND

       The Plaintiff, Marcus Gaskins (hereinafter “Mr. Gaskins”) is a former employee of Anne

Arundel County, Maryland who was terminated from employment on January 12, 2018 for lying

about leave usage and falsifying information on an employment application. Thereafter he filed

the instant case on July 29, 2019. On September 4, 2019, the Defendants moved to dismiss the

case on the grounds that it was not timely filed and that the venue was improper. (ECF No. 3).

       On January 14, 2020 the Court entered an Order advising Mr. Gaskins that the Court

would rule on the Defendants’ motion to dismiss and treat any arguments as conceded if not

opposed by February 7, 2020. (ECF No. 4). On February 7, 2020 Mr. Gaskins filed an

“Objection to Motion to Dismiss and Submittal of Supportive Documents” which did not address

the Defendants’ arguments concerning untimeliness and improper venue. (ECF No. 5). On


{00299348.DOCX; 1}
                                                 1
          Case 1:19-cv-02313-EGS Document 8 Filed 05/18/20 Page 2 of 4



February 14, 2020 the Defendants filed a Reply, asking this Court to treat its arguments as

conceded. On May 11, 2020 the Court entered a minute order directing the Defendants to submit

supplemental briefing on the impact of the Defendants’ motion to dismiss in light of the separate

order issued in case number 19-mc-00112 giving Mr. Gaskins 45 days from June 12, 2019 to file

his complaint.

       Having reviewed the Court’s June 12, 2019 Order in case number 19-mc-0012, the

Defendants supplement their motion to dismiss as follows.

                               SUPPLEMENTAL ARGUMENT

       Previously the Defendants argued that Mr. Gaskins had 90 days from the date of the

right-to-sue letter of February 19, 2019. Because that date was May 20, 2019 and because Mr.

Gaskins did not file the instant case until July 29, 2019, the Defendants argued that the

Complaint was untimely. It is now apparent that Mr. Gaskins was granted an additional 45 days

from June 12, 2019 in case number 19-mc-00112 which required him to file his Complaint by

July 29, 2019, which is the date the instant complaint was filed.

        The Defendants suggest that the Court’s June 12, 2019 order in case number 19-mc-

00112 should be reconsidered and vacated and that the Complaint should be dismissed for not

being filed prior to May 20, 2019. Courts apply the 90-day deadline strictly and will dismiss a

suit for missing the deadline by even one day. Wiley v. Johnson, 436 F. Supp. 2d, 91, 96 (D.D.C.

2006). Although the 90-day limit is a non-jurisdictional deadline, it functions as a statute of

limitations and is subject to waiver, estoppel and equitable tolling. Id. Tolling applies only in

“extraordinary and carefully circumscribed instances.” Id (quoting Mondy v. Sec. of the Army,

845 F. 2d 1051, 1057 (D.C. Cir. 1988). Mr. Gaskins has provided no extraordinary grounds to

expand the 90-day limit in his May 20, 2019 request for more time beyond the need to “prepare


{00299348.DOCX; 1}
                                                 2
          Case 1:19-cv-02313-EGS Document 8 Filed 05/18/20 Page 3 of 4



documents and sue Anne Arundel County Government.” The Complaint he ultimately filed on

July 29, 2019 does not even name “Anne Arundel County, Maryland” as a defendant and instead

names three individuals. The Complaint is untimely and should be dismissed.

        To the extent that this Court declines to reconsider the order issued by another Judge in

case number 19-mc-00112 and finds that Mr. Gaskins has timely filed his Complaint on the 45th

day from that June 12, 2019 Order, this Court should still dismiss the case on the grounds of

improper venue, which should be treated as conceded as they have been pending since

September 4, 2019 and have never been addressed by Mr. Gaskins.

                                          CONCLUSION

       Mr. Gaskins was required to bring suit against his former employer by May 20, 2019,

which was 90 days from receiving his right-to-sue letter from the Equal Opportunity

Commission. His request for an extension of time should not have been granted because he did

not provide extraordinary circumstances. Even if Mr. Gaskins timely filed his Complaint on July

29, 2019 which was 45 days from the Court’s order in case number 19-mc-00112, this Court

should still grant the Motion to Dismiss for improper venue for the reasons asserted previously.

Those grounds should be conceded and this Court should dismiss the case with prejudice.

       WHEREFORE the Defendants respectfully request this Court enter an Order granting

their Motion to Dismiss and dismissing the Complaint with prejudice, and for such other and

further relief as justice and their cause may require.

                                                         Respectfully submitted,



                                                         Hamilton F. Tyler _____
                                                         Hamilton F. Tyler, Esq., #433122
                                                         Deputy County Attorney
                                                         Anne Arundel County Office of Law
                                                         2660 Riva Road, 4th Floor
{00299348.DOCX; 1}
                                                  3
          Case 1:19-cv-02313-EGS Document 8 Filed 05/18/20 Page 4 of 4



                                                Annapolis, Maryland 21401
                                                (410) 222-7888
                                                htyler@aacounty.org

                                                Attorney for the Defendants

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of May, 2020, I filed, via this Court’s ECF
electronic filing system, a copy of the foregoing Supplemental Briefing in Support of
Defendants’ Motion to Dismiss, which will make service upon all persons so entitled. I also
mailed, via first-class mail postage prepaid, copies to:

Marcus Gaskins
4310 Varnum Place, NE
Washington, DC 20017

Plaintiff pro se



                                                Hamilton F. Tyler _____
                                                Hamilton F. Tyler, Esq.




{00299348.DOCX; 1}
                                            4
